I concur in the opinion of the Chief Justice that there was error in the charge on the first point discussed, but I am unable to agree that there was any error on the second point. The Court did not charge that the defendant was bound to retreat in his own house from Tillman Gaston, but on the contrary, as to Gaston, the jury were instructed, at the request of the defendant, "That one assaulted in his own house may defend himself without attempting to retreat, and may overcome the force used against him with force."